UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 05-7926



In Re:   JACKIE MCKUBBIN,

                                                         Petitioner.




                 On Petition for Writ of Mandamus.
                             (CR-95-05)


Submitted:   July 26, 2006                 Decided:   August 4, 2006


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jackie McKubbin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jackie McKubbin petitions for writ of mandamus, alleging

the district court has unduly delayed acting on his motion for

reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2000).

He seeks an order from this court directing the district court to

act.    Our review of the docket sheet reveals that the district

court   has    recently   denied   McKubbin’s      §   3582(c)(2)   motion.

Accordingly,    because   the   district   court   has   recently   decided

McKubbin’s case, we deny the mandamus petition as moot.             We grant

leave to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           PETITION DENIED




                                   - 2 -